Title: From Thomas Jefferson to Bernard Peyton, 3 January 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Jan. 3. 22.
Our river has been so blocked up with ice that the boats could not run till now. the day before yesterday Wood’s boats took off 50. barrels of flour for me, which will be followed as fast as I can effect between the difficulties of the mill and boats.—mr James Pleasants informed me some days ago that he had in his hands for me a sum of something upwards of 100. D. which on the 26th ult. I desired him to have paid into your hands. altho’ these two supplies will not bring me even with you, I am obliged to request you to remit for me to mr Henry A.S. Dearborne Collector of Boston 78 D. 23 c duties freight Etc for articles recd for me from France. as the greater part has been advanced by him, it is a debt of honor to be replaced immediately. from him I expect you have recieved for me by this time 25. boxes of wines Etc. also a box of books from mr Thompson of Newyork sent to him from Paris for me, and another from London arrived in Baltimore & forwarded to you by mr Mc Culloch. these may all come by Wood’s boats the foreman of which I am told is quite trusty. I hope by next mail to recieve my account to Dec. 31.I salute you with affection and respect.Th: Jefferson